Citation Nr: 0709392	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected plantar fasciitis, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to May 2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks increased ratings for lumbosacral strain 
and plantar fasciitis, both currently evaluated as 10 percent 
disabling.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the veteran last underwent comprehensive VA 
examinations of his service connected disabilities in March 
2004, over 3 years ago.  The transcript of the January 2007 
videoconference hearing before the Board shows that the 
veteran reported that his lumbosacral strain and plantar 
fasciitis had increased in severity since that time.  The 
Board therefore concludes that additional VA examinations are 
needed to provide a current picture of the service-connected 
lumbosacral strain and plantar fasciitis at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected 
lumbosacral strain.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be conducted, 
including a thorough orthopedic 
examination of the lumbosacral spine.  
The orthopedic examiner must conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, 
left and right lateral flexion, and 
left and right lateral rotation.  The 
examiner must first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to the 
service-connected back disorder.  The 
examiner must report any neurological 
findings due to the veteran's 
service-connected back disorder.  A 
complete rationale for all opinions 
must be provided.  Any report prepared 
must be typed.

2.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected plantar 
fasciitis.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
report of examination must be 
comprehensive and include a detailed 
account of all manifestations of the 
right foot disorders found to be 
present.  In particular, the examiner 
must state whether the veteran has 
acquired flatfoot, weak foot, claw 
foot, Morton's disease, hallux valgus, 
hallux rigidus, hammer toe, or malunion 
or nonunion of the tarsal or metatarsal 
bones.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



